DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 6/21/2022 are as follows:
	Claims 1-10 are withdrawn,
	Claims 11, 13, 23, 24, 31, and 32 are amended,
	Claims 25-30 are canceled,
	Claims 1-24, 31, and 32 are currently pending. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 17-20, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 requires “a flow channel” in lines 2, which is indefinite as the flow channel 140 shown in figure 2 is not present in the final product shown in figure 1. For examining purposes the limitation will be examined under its merits. 
Claim 18 requires “a flow channel” in line 3 and “a passage” in line 5, which is indefinite as the flow channel 140 shown in figure 2 and the passage C shown in figure 4 is not present in the final product shown in figure 1. For examining purposes the limitations will be examined under their merits. 
Claim 19 requires “a passage” in line 2, which is indefinite as the passage C shown in figure 4 is not present in the final product shown in figure 1. For examining purposes the limitation will be examined under its merits. 
Claim 23 requires “a flat passage portion” in line 2 and “a circular passage portion” in line 2 which is indefinite as the flat passage portion C1 shown in figure 5 and the circular passage portion C2 shown in figure 5 is not present in the final product shown in figure 1. For examining purposes the limitations will be examined under their merits. 
Claim 24 requires “a circular passage portion” in line 2 which is indefinite as the circular passage portion C2 shown in figure 5 is not present in the final product shown in figure 1. For examining purposes the limitation will be examined under its merits. 
Claims 18-20, 23, and 24 are rejected to based of their dependency on claim 17. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Patent Publication No. 2009/0178784, “Wang ‘784”, previously cited). 

Regarding Claim 11, Wang ‘784 discloses a vapor chamber (fig 2), comprising: 
an upper cover (10); and 
a lower cover (11), wherein the upper cover and the lower cover are assembled together and form a chamber therebetween (fig 3); 
wherein there is a sealing structure (100, 110) located at an edge of the upper cover, the sealing structure is recessed from an outermost surface (see annotated fig 4 below) of the upper cover that faces away from the lower cover, the upper cover has a lateral surface flush with a lateral surface of the lower cover at the edge where the sealing structure is located and other lateral surfaces (see annotated fig 4 below) each located closer to the chamber than a corresponding lateral surface of the lower cover where the sealing structure is located away and the upper cover is directly stacked on the lower cover at the sealing structure (fig 3).

    PNG
    media_image1.png
    619
    658
    media_image1.png
    Greyscale

Regarding Claim 13, Wang discloses a vapor chamber (fig 2), comprising: 
an upper cover (10); 
a lower cover (11), wherein the upper cover and the lower cover are assembled together, and the upper cover or the lower cover has a recess to become a chamber (12) between the upper cover and the lower cover (fig 3); 
a capillary structure (2), located in the chamber; and 
a sealing structure (100, 110), located at an edge of the upper cover for preventing working fluid from leaking from the chamber, wherein the sealing structure is recessed from an outermost surface (see annotated fig 4 below) of the upper cover that faces away from the lower cover, the upper cover has a lateral surface flush with a lateral surface of the lower cover at the edge where the sealing structure is located and other lateral surfaces (see annotated fig 4 below) each located closer to the chamber than a corresponding lateral surface of the lower cover where the sealing structure is located away.

    PNG
    media_image1.png
    619
    658
    media_image1.png
    Greyscale


Regarding Claim 14, Wang ‘784 further discloses wherein the upper cover (10) that has a recess has a flat outer surface opposite to the recess (see annotated fig 6 below).


    PNG
    media_image2.png
    605
    743
    media_image2.png
    Greyscale


Regarding Claim 15, the limitation of “wherein the recess of the upper cover is formed by an etching, sand blasting, or stamping process” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).


Regarding Claim 16, Wang ‘784 further discloses wherein the upper cover (10) has a first contacting surface and a first back surface, and the recess is formed on the first contacting surface (see annotated fig 6 below).

    PNG
    media_image3.png
    454
    791
    media_image3.png
    Greyscale


Regarding Claim 17, Wang ‘784 further discloses wherein the recess has a containing space  and a flow channel formed on the first contacting surface and connected to each other (see annotated fig 6 below).

    PNG
    media_image4.png
    605
    890
    media_image4.png
    Greyscale


8.	Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al. (U.S. Patent Publication No. 2019/0160600, “Tseng”, previously cited).

Regarding Claim 13, Tseng discloses a vapor chamber (fig 2), comprising: 
an upper cover (11); 
a lower cover (11), wherein the upper cover and the lower cover are assembled together, and the upper cover or the lower cover has a recess to become a chamber (13) between the upper cover and the lower cover (fig 2); 
a capillary structure (15), located in the chamber; and 
a sealing structure (see annotated fig 2 below), located at an edge of the upper cover for preventing working fluid from leaking from the chamber, wherein the sealing structure is recessed from an outermost surface (see annotated fig 8 below) of the upper cover that faces away from the lower cover, the upper cover has a lateral surface flush with a lateral surface of the lower cover at the edge where the sealing structure is located and other lateral surfaces (see annotated fig 8 below) each located closer to the chamber than a corresponding lateral surface of the lower cover where the sealing structure is located away.
.

    PNG
    media_image5.png
    573
    763
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    565
    772
    media_image6.png
    Greyscale

Regarding Claim 14, Tseng further discloses wherein the lower cover (11, see annotated fig 2 below) that has the recess has a flat outer surface opposite to the recess. 

    PNG
    media_image7.png
    586
    722
    media_image7.png
    Greyscale

Regarding Claim 15, the limitation of “wherein the recess of the upper cover is formed by an etching, sand blasting, or stamping process” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 16, Tseng further discloses wherein the upper cover (11) has a first contacting surface (surface of attachment to lower cover, see annotated fig 2 below) and a first back surface (opposite to first contacting surface, see annotated fig 2 below), and the recess is formed on the first contacting surface.

    PNG
    media_image8.png
    586
    722
    media_image8.png
    Greyscale


Regarding Claim 17, Tseng further discloses wherein the recess has a containing space (122L) and a flow channel (122C) formed on the first contacting surface and connected to each other.

Regarding Claim 18, Tseng further discloses wherein the upper cover (11) and the lower cover are stacked on and assembled to each other, such that the containing space and the flow channel of the upper cover and the lower cover together form the chamber and a passage connected to the chamber, and the passage is configured for a degassing tube (17) to be inserted thereinto.
The limitation of “by a soldering process” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 19, Tseng further discloses wherein the sealing structure is at a depressed structure (depressed by 21, ¶0027) formed at a joint between the chamber and the passage.
The limitation of “by a resistance-welding process” is considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 20, Tseng further discloses wherein the first back surface (of 11) is flat.

9.	Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Patent Publication No. 2014/0076995, “Wang ‘995”, previously cited).

Regarding Claim 31, Wang ‘995 discloses a vapor chamber (fig 4), comprising:
an upper cover (11, as the vapor chamber could be flipped upside down), having a first contacting surface (see annotated fig 4 below) and a groove (see annotated fig 4 below), wherein the groove is formed on the first contacting surface, the groove extends along a contour of an edge of the upper cover (see annotated fig 4 below) to form an unclosed shape (at Z), and the groove is configured for a solder to be injected thereinto (¶0026); and
a lower cover (21), wherein the upper cover and the lower cover are assembled together and form a chamber therebetween with the first contacting surface facing towards the chamber;
wherein there is a sealing structure (50) located between two ends of the groove (see annotated fig 7 below) and at an edge of the vapor chamber, and the upper cover is directly stacked on the lower cover at the sealing structure.

    PNG
    media_image9.png
    506
    631
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    654
    709
    media_image10.png
    Greyscale

Regarding claim 32, Wang ‘995 discloses a vapor chamber (fig 4), comprising:
an upper cover (11, as the vapor chamber could be flipped upside down), having a first contacting surface (see annotated fig 4 below), a first back surface (see annotated fig 4 below), and a groove (Z), wherein the groove is formed on the first contacting surface, the groove extends along a contour of an edge of the upper cover (see annotated fig 4 below) to form an unclosed shape (at Z), and the groove is configured for a solder to be injected thereinto (¶0026);
a lower cover (21), wherein the upper cover and the lower cover are assembled together, and the upper cover has a recess to become a chamber between the upper cover and the lower cover (fig 4) with the first contacting surface facing towards the chamber;
a capillary structure (32), located in the chamber; and
a sealing structure (50), located between two ends of the groove (see annotated fig 7 below) where the groove is unclosed for preventing working fluid from leaking from the chamber (by increasing the structure integrity of the vapor chamber ¶0028, 0013).

    PNG
    media_image11.png
    506
    631
    media_image11.png
    Greyscale


    PNG
    media_image10.png
    654
    709
    media_image10.png
    Greyscale


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



11.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘784  as applied to claim 11 above, and further in view of Kim et al. (U.S. Patent Publication No. 2016/0341486, “Kim”, previously cited).

Regarding Claim 12, Wang ‘784 discloses all previous claim limitations. However, Wang ‘784 does not explicitly disclose wherein the vapor chamber has a thickness smaller than 0.6 centimeters. Kim, however, teaches a vapor chamber which a thickness of 0.5 mm (¶0060). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Wang ‘784 to have the vapor chamber be 0.5 mm such as taught by Kim in order to optimize the space requirement of the vapor chamber. 


12.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘784 as applied to claim 16 above, and further in view of Li (Chinese Patent Publication CN203810998U).

Regarding Claim 21, Wang ‘784 discloses all previous claim limitations. However, Wang ‘784 does not explicitly disclose wherein the upper cover further has a groove formed on the first contacting surface, the groove extends along a contour of an edge of the upper cover, and the groove is configured for a solder to be injected thereinto. Li, however, disclose a vapor chamber (fig 3) wherein an upper cover (10) has a groove (13) formed on a first contacting surface (fig 10), the groove extends along a contour of an edge of the upper cover, and the groove is configured for a solder (130) to be injected thereinto. It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention for Wang ‘784 to prove the sealing structure of Li in order to improve and ensure a fluid tight seal of the vapor chamber. 

Regarding Claim 22, the combination of Wang ‘784 and Li discloses all previous claim limitations. Wang ‘784, as modified, further discloses wherein the lower cover is a flat plate stacked on the upper cover and the solder on the upper cover (such as taught by Li, see rejection of claim 21 above).

13.	Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng as applied to claim 18 above, and further in view of Wang (U.S. Patent Publication No. 2014/0076995, “Wang ‘995”).

Regarding Claim 23, Tseng further discloses wherein the passage has a flat passage portion (122S, flattened via 21, ¶0027) and a circular passage portion (122L) that are connected to each other, the aperture size of the flat passage portion does not fit a needle (17), and the aperture size of the circular passage portion fits the needle (¶0024).
However, Tseng, as modified, does not explicitly disclose wherein the needle is tapered. Wang ‘995, however, disclose a vapor chamber (fig 1) wherein a needle (13) is a tapered needled (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Tseng to have the needle tapered in order to facilitate easier insertion into the passage. 


    PNG
    media_image12.png
    532
    700
    media_image12.png
    Greyscale



Regarding Claim 24, Tseng discloses all previous claim limitations. Tseng further discloses wherein the passage has a circular passage portion (122L), and the aperture size of the circular passage portion fits a needle (17, ¶0024).
However, Tseng, as modified, does not explicitly disclose wherein the needle is tapered. Wang ‘995, however, disclose a vapor chamber (fig 1) wherein a needle (13) is a tapered needled (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Tseng to have the needle tapered in order to facilitate easier insertion into the passage. 


    PNG
    media_image12.png
    532
    700
    media_image12.png
    Greyscale

Response to Arguments
14.	Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
a.	Applicant argues (pages 8-9) that Wang ‘784 does not disclose an “the upper cover that faces away from the lower cover, the upper cover has a lateral surface flush with a lateral surface of the lower cover at the edge where the sealing structure is located and other lateral surfaces each located closer to the chamber than a corresponding lateral surface of the lower cover where the sealing structure is located away” as now required by the independent claims. However, as now interpreted, Wang ‘784 does teach the limitations as laid out in the rejection above. 
b.	Applicant argues (pages 9-10) that Tseng does not disclose an “the upper cover that faces away from the lower cover, the upper cover has a lateral surface flush with a lateral surface of the lower cover at the edge where the sealing structure is located and other lateral surfaces each located closer to the chamber than a corresponding lateral surface of the lower cover where the sealing structure is located away” as now required by the independent claims. However, as now interpreted, Tseng does teach the limitations as laid out in the rejection above. 
c.	Applicant argues (page 10) that the element 50 of Wang ‘995 cannot be considered the claimed sealing structure for preventing working fluid leaking from the chamber. The Examiner respectfully disagrees; the element 50 acts as support when sealed into the vapor chamber and thus does not allow for the vapor to be damaged and leak refrigerant, thereby meeting the claim language. The language of the “the sealing structure is recessed from an outermost surface of the upper cover that faces away from the lower cover’ and “the upper cover has a lateral surface flush with a lateral surface of the lower cover at the edge where the sealing structure is located and other lateral surfaces each located closer to the chamber than a corresponding lateral surface of the lower cover where the sealing structure is located away” is not present in the claims of which Wang ‘995 is being depended on.
d.	Applicant argues (page 12-13) that Wang does not teach the amended claim language of claims of 31 and 32. However, as now interpreted, Wang ‘995 does teach the limitations as laid out above in the rejection. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763